UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1939



DANE C. JORGENSEN,

                                            Plaintiff - Appellant,

          versus

PUTT PUTT GOLF COURSES OF RICHMOND, INCOR-
PORATED, d/b/a Putt Putt Golf and Games,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-1027-3)


Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Dane C. Jorgensen, Appellant Pro Se. Daryl Eugene Webb, Jr., MAYS
& VALENTINE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the

employer's Fed. R. Civ. P. 12(b)(1) motion to dismiss Appellant's

claim filed pursuant to the Americans with Disabilities Act, 42

U.S.C. §§ 12101-12117 (1994). We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Jorgensen v. Putt
Putt Golf Courses of Richmond, Inc., No. CA-95-1027-3 (E.D. Va. May

28, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2